Exhibit 10.1

 

SECURED PROMISSORY NOTE



 



$100,000 July 14, 2017



 

FOR VALUE RECEIVED, Enerjex Resources, Inc., a Nevada corporation (the "Maker"),
with its primary offices located at 4040 Broadway, Suite 508, San Antonio, Texas
78209, promises to pay to the order of Alpha Capital Anstalt or its registered
assigns (the "Payee"), upon the terms set forth below, the principal sum of One
Hundred Thousand Dollars ($100,000.00) plus interest on the unpaid principal sum
outstanding at the rate of 8%, per annum, payable on the earlier of the Maturity
Date or payment in full of this Secured Promissory Note (the "Note").

 

Payments.

 

(a)   The full amount of principal and accrued interest under this Note shall be
due on November 15, 2017 (the "Maturity Date"), unless due earlier in accordance
with the terms of this Note.

 

(b)   Maker may prepay the principal sum and interest under this Note in whole
or in part until the Maturity Date or such earlier time as the principal sum and
interest become due in accordance with the terms of this Note.

 

2.           Secured Obligation. As security for the payment in full of
principal, interest and performance under this Note and of all other liabilities
and obligations of the Maker to the Payee, Maker hereby grants to the Payee a
general security interest in all assets of the Maker and all proceeds arising
therefrom and any and all products of such assets, subject only to an Existing
Security Interest. Maker represents that it is the sole lawful owner of such
assets attributable to it, free and clear of any liens and encumbrances, and has
the right and power to pledge, sell, assign and transfer absolute title thereto
to the Payee and that no financing statement covering such assets has been filed
in any jurisdiction, subject only to an Existing Security Interest. Maker agrees
that this security interest shall be a first priority security interest, senior
and prior in payment to all other indebtedness and obligations of Maker to third
parties, subject only to an Existing Security Interest. Maker hereby authorizes
the Payee to file one or more financing statements under the UCC and any
amendments thereto or extensions thereof without the signature of the Maker.
"Existing Security Interest" means any existing security interest in assets of
the Maker granted by Maker as of the date hereof.

 

The security interest granted by Maker to Payee in connection with this Note is
specifically subordinate to the Promissory Note and all related collateral
executed by Maker in favor of Pass Creek Resources LLC, executed May 10, 2017
(the "Pass Creek Note"), as well as the First Amendment to the Amended and
Restated Security Agreement by and among Maker and/or its subsidiaries and
Cortland Capital Market Services LLC, as administrative agent to the banks,
including Pass Creek Resources LLC, and all related security documents;
provided, however, that the Maker shall have the right to pay principal and
interest on this Note to Payee on the Maturity Date or such earlier date in
accordance with the terms of this Note unless the Maker is in default on the
Pass Creek Note.

 



 

 

 

3.           Events of Default.

 

(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i)       any default in the payment of the principal of, or the interest on,
this Note, as and when the same shall become due and payable;

 

(ii)     Maker shall fail to observe or perform any obligation or shall breach
any term or provision of this Note and such failure or breach shall not have
been remedied within five days after the date on which notice of such failure or
breach shall have been delivered;

 

(iii)   Maker or any of its subsidiaries shall fail to observe or perform any of
their respective obligations owed to Payee or any other covenant, agreement,
representation or warranty contained in, or otherwise commit any breach
hereunder or in any other agreement executed in connection herewith;

 

(iv)   Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or Maker or any subsidiary shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;

 



 

 

 

(v)     Maker or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Maker or any subsidiary, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

 

(vi)   Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 50% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker, or (d)
make any distribution or declare or pay any dividends (in cash or other
property, other than common stock) on, or purchase, acquire, redeem, or retire
any of Maker's capital stock, of any class, whether now or hereafter
outstanding. "Change of Control Transaction" means the occurrence without the
prior written consent of Payee of any of: (i) an acquisition after the date
hereof by an individual or legal entity or "group" (as described in Rule
13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as amended)
of effective control (whether through legal or beneficial ownership of capital
stock of Maker, by contract or otherwise) of in excess of 50% of the voting
securities of Maker, (ii) a replacement at one time or over time of more than
one-half of the members of Maker's board of directors which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), (iii) the merger of Maker with or into another entity that is not
wholly-owned by Maker, consolidation or sale of 50% or more of the assets of
Maker in one or a series of related transactions, or (iv) the execution by Maker
of an agreement to which Maker is a party or by which it is bound, providing for
any of the events set forth above in (i), (ii) or (iii); or

 

(viii) any member of Maker's management shall cease to be a member of Maker's
senior management or shall cease to perform any of the material functions and
duties currently performed by such person. For purposes hereof, "senior
management" refers to the President, the Chief Executive Officer, the Chief
Financial Officer, the Chief Operations Officer and any officer performing the
customary function of such officers; or

 



 

 

 

(ix) Maker shall unreasonably modify or change its method of accounting or enter
into, modify, or terminate any agreement currently existing, or at any time
hereafter entered into with any third party accounting firm or service bureau
for the preparation or storage of its accounting records, or restate or modify
its financial statements for any period of time prior to the date of this Note.

 

(b) If any Event of Default occurs, the full principal amount of this Note,
together with all accrued interest thereon, shall become, at the Payee's
election, immediately due and payable in cash. Commencing 5 days after the
occurrence of any Event of Default that results in the acceleration of this
Note, the interest rate on this Note shall accrue at the rate of 18% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law. The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.

 

5.           No Waiver of Payee's Rights. All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of the Payee in exercising any of its options, powers or rights, nor
any partial or single exercise of its options, powers or rights shall constitute
a waiver thereof or of any other option, power or right, and no waiver on the
part of the Payee of any of its options, powers or rights shall constitute a
waiver of any other option, power or right. Maker hereby waives presentment of
payment, protest, and all notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note. Acceptance by the
Payee of less than the full amount due and payable hereunder shall in no way
limit the right of the Payee to require full payment of all sums due and payable
hereunder in accordance with the terms hereof.

 

6.           Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.

 

7.           Cumulative Rights and Remedies; Usury. The rights and remedies of
Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, the Security Agreements, or
applicable law (including at equity). The election of Payee to avail itself of
any one or more remedies shall not be a bar to any other available remedies,
which Maker agrees Payee may take from time to time. If it shall be found that
any interest due hereunder shall violate applicable laws governing usury, the
applicable rate of interest due hereunder shall be reduced to the maximum
permitted rate of interest under such law.

 



 

 

 

8.           Collection Expenses. If Payee shall commence an action or
proceeding to enforce this Secured Promissory Note, then Maker shall reimburse
Payee for its costs of collection and reasonable attorneys fees incurred with
the investigation, preparation and prosecution of such action or proceeding.

 

9.           Severability. If any provision of this Note is declared by a court
of competent jurisdiction to be in any way invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.

 

10.         Successors and Assigns. This Note shall be binding upon Maker and
its successors and shall inure to the benefit of the Payee and its successors
and assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

11.         Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, Maker shall execute and deliver to the Payee a
new promissory note containing the same terms, and in the same form, as this
Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

 

12.         Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Maker, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Maker or any mortgage, indenture, contract or
other agreement to which the Maker is a party or by which the Maker or any
property or assets of the Maker may be bound.

 



 

 

 

13.         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

14.       Notice. Any and all notices or other communications or deliveries to
be provided by the Payee hereunder, including, without limitation, any
conversion notice, shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service or sent by certified
or registered mail, postage prepaid, addressed to the Maker, 4040 Broadway,
Suite 508, San Antonio, Texas 78209, Fax: 210-829-1224, Email:
Lschott@enerjexres.com, or such other address or facsimile number as the Maker
may specify for such purposes by notice to the Payee delivered in accordance
with this paragraph. Any and all notices or other communications or deliveries
to be provided by the Maker hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service or sent by certified or registered mail, postage prepaid, addressed to
each Payee at the address of such Payee appearing on the books of the Maker, or
if no such address appears, at the principal place of business of the Payee. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission if delivered by hand
or by telecopy that has been confirmed as received by 5:00 P.M. EST on a
business day, (ii) one business day after being sent by nationally recognized
overnight courier or received by telecopy after 5:00 P.M. EST on any day, or
(iii) five business days after being sent by certified or registered mail,
postage and charges prepaid, return receipt requested.

 

*********************

 



(Signature Page Follows)

 



 

 



 

The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.

 

EnerJex Resources, Inc.

 

By: /s/ Louis G. Schott                    

Louis G. Schott

Interim Chief Executive Officer

 



 

